Appeal by Olympic Parking Services, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated December 3, 2001, as, after a hearing, and upon a finding that North River Insurance Company properly disclaimed coverage under its policy of insurance issued to Olympic Parking Services, denied a petition to permanently stay arbitration of an uninsured motorist claim.
Ordered that the order is affirmed insofar as appealed from, for reasons stated by Justice Gerard at the Supreme Court, with one bill of costs to the proposed additional respondent North River Insurance Company. Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.